Stone, J.,
delivered the opinion of the Court.
The only object of this ajipeal seems to be to get this Court to review the action of the Circuit Court for Anne Arundel County, in deciding what are the proper legal charges and expenses attending a sale of real estate made by the authority of the treasurer of Anne Arundel County under the Act of 1884, ch. 462. This can not be done. The Act of 1884, ch. 462, is a special law applying to Anne Arundel County only. No appeal is given by that Act to this Court, and none therefore exists. No appeal would lie directly from this order of the Circuit Court fixing the legal expenses attending a tax sale in Anne Arundel, nor can that question be *28indirectly brought before us upon a mandamus. The action of the Circuit Court is final upon that question. Meyer vs. Steuart, et al., 48 Md., 423; Margraff vs. Cunningham’s Heirs, 57 Md., 585, and many other cases.
(Decided 5th February, 1890.)
This Court may have, in some cases, in deference to the wishes of both parties, expressed an opinion upon questions that were not before this Court as a matter of right. But the practice is not to be commended. If the Legislature had intended us to review the action of the Circuit Court in cases like, the present, it would doubtless have made such provision in the Act. In default of such provision, we must leave the question where it seems to us the Legislature intended it to be left, in the hands of the Circuit Court.

Aj^eal dismissed.